Mr. Justice Dickey, dissenting: I thinlr the plea of former conviction was good, and it was error to adjudge it bad on demurrer, and that, for that error, this conviction ought to be reversed. The plea shows the presenting by the grand jury of the former indictment as a true bill, in open court, but fails to show that it was so indorsed by the foreman. The plea shows, in the former proceeding, that defendant pleaded not guilty to the indictment, and was -tried, found guilty, and sentenced by the court, but fails to show the trial was by jury. There were defects and irregularities in the former proceeding which might be sufficient to arrest the judgment, on motion, or to reverse the same on error, but do not render the judgment of conviction void. The plea shows a conviction by a court having jurisdiction, and shows the identity of that charge with that for which he was here charged. This was a complete bar until reversed for error,—and, in my opinion, was a bar. I am not prepared to concur in the position that a former conviction may lawfully be given in evidence under the plea of not guilty. Our statute says, an oral plea of not guilty shall be sufficient. This was sufficient at common law, but under such plea former conviction could not be proven. However this may be, the court having adjudged, on demurrer to the special plea, that the former conviction was not a bar to another prosecution for the same offence, we have no warrant for saying, in this ease, the facts alleged might have been proven under the plea of not guilty. This certainly could not have been done unless the trial court changed its views as to the law. The court having once decided that the facts alleged in the plea did not make a good defence, there was no need that defendant should, on the trial, demand of the court to decide that question again, in order to avail himself here of the error in pronouncing the plea bad. The contrary doctrine has never been applied in a criminal case, and I think it unsound in any case. Had proof of the former conviction been offered and admitted upon the trial, we might say the former error did the accused no harm. That would have shown the -court had changed its views, and had given the accused the same benefit he could have had by a trial of the truth of the special plea. But the record in this case affirmatively shows that no such proof was offered or given, and the truth of the allegation of the former conviction for the very same offence has, in fact, never been tried, and its truth stands confessed upon the record.